Case: 1:16-cv-08637 Document #: 3225 Filed: 11/20/19 Page 1 of 3 PageID #:220871




                            THE UNITED STATES DISTRICT COURT FOR
                              THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

 IN RE BROILER CHICKEN ANTITRUST
 LITIGATION                                                    Case No. 16-cv-08637

 This Document Relates To:
 The Golub Corporation, et al. v. Norman W.
 Fries, Inc., d/b/a Claxton Poultry Farms, et al.,
 Case No. 19-cv-06955



        PLAINTIFF GOLUB CORPORATION’S F.R.C.P. RULE 7.1 CORPORATE DISCLOSURE
        STATEMENT AND LOCAL RULE 3.2 NOTIFICATION AS TO AFFILIATES


        Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 3.2, plaintiff The Golub

Corporation, a Delaware corporation, hereby discloses that it has no parent company, no

publicly-held company owns 10% or more of The Golub Corporation’s stock, and it has no

publicly-held affiliates.

Dated: November 20, 2019                     Respectfully submitted,

                                             By: /s/ Eric R. Lifvendahl
                                             One of the Attorneys for Plaintiff Golub
                                             Corporation

                                             Eric R. Lifvendahl (#6211539)
                                             LOWIS & GELLEN LLP
                                             175 W. Jackson Blvd., Suite 950
                                             Chicago, Illinois 60604
                                             Telephone: (312) 364-2500
                                             Email: elifvendahl@lowis-gellen.com

                                             KAPLAN FOX & KILSHEIMER, LLP
                                             Robert N. Kaplan
                                             Jeffrey P. Campisi
                                             Matthew P. McCahill
                                             850 Third Avenue, 14th Floor
                                             New York, New York 10022
                                             Telephone: (212) 687-1980
                                             Email: rkaplan@kaplanfox.com
                                             Email: jcampisi@kaplanfox.com
                                             Email: mmccahill@kaplanfox.com
Case: 1:16-cv-08637 Document #: 3225 Filed: 11/20/19 Page 2 of 3 PageID #:220872

                                    THE COFFMAN LAW FIRM
                                    Richard L. Coffman
                                    Edison Plaza
                                    350 Pine Street, Suite 700
                                    Beaumont, Texas 77701
                                    Telephone: (409) 833-7700
                                    Email: rcoffman@coffmanlawfirm.com

                                    Counsel for Plaintiffs
Case: 1:16-cv-08637 Document #: 3225 Filed: 11/20/19 Page 3 of 3 PageID #:220873




                               CERTIFICATE OF SERVICE



         I certify that on November 20, 2019, I caused a copy of the foregoing document to be
filed electronically using the Court’s CM/ECF system, which will generate notice of this filing
to all counsel of record.

                                            /s/ Eric R. Lifvendahl
                                            Eric R. Lifvendahl
